CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #581/583 to the Registration Statement onFormN-1AofAdvisors Series Trust with respect to the filing of the Prospectus and Statement of Additional Information for the Pzena Mid Cap Focused Value Fund, Pzena Emerging Markets Focused Value Fund, and Pzena Long/Short Value Fund, each a series of Advisors Series Trust. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 26, 2014
